                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

PIZZA LOVES EMILY HOLDINGS,                    )
LLC,                                           )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )        NO. 3:20-cv-00429
                                               )
THE CINCINNATI INSURANCE                       )        JUDGE CAMPBELL
COMPANY, THE CINCINNATI                        )        MAGISTRATE JUDGE NEWBERN
CASUALTY COMPANY, and THE                      )
CINCINNATI INDEMNITY                           )
COMPANY,                                       )
                                               )
        Defendants.                            )

                                          ORDER

       Pursuant to the October 26, 2020 Order of the Magistrate Judge (Doc. No. 24), Defendants

filed an Amended Motion to Dismiss (Doc. No. 29). Accordingly, the earlier filed Motion to

Dismiss (Doc. No. 16) is MOOT.

       It is so ORDERED.

                                                   ____________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00429 Document 37 Filed 02/05/21 Page 1 of 1 PageID #: 691
